MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                            FILED
this Memorandum Decision shall not be                                        Oct 17 2019, 10:47 am
regarded as precedent or cited before any
                                                                                  CLERK
court except for the purpose of establishing                                  Indiana Supreme Court
                                                                                 Court of Appeals
the defense of res judicata, collateral                                            and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Benjamin J. Shoptaw
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Keegan M. Kinzer,                                        October 17, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-843
        v.                                               Appeal from the
                                                         Allen Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Frances C. Gull, Judge
                                                         Trial Court Cause No.
                                                         02D05-1808-F6-971



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019                   Page 1 of 12
[1]   Keegan M. Kinzer (“Kinzer”) pleaded guilty to possession of

      methamphetamine,1 a Level 6 felony, and possession of paraphernalia2 as a

      Class C misdemeanor. The trial court imposed an enhanced sentence of two

      years for the possession of methamphetamine conviction concurrent with the

      advisory sentence of six months for the possession of paraphernalia conviction,

      resulting in an aggregate sentence of two years. On appeal, Kinzer raises two

      issues which we restate as follows:


                 I. Whether Kinzer’s right to due process was violated by the trial
                 court’s failure to address his arguments that the pre-sentence
                 investigation report (“PSIR”) contained inaccurate information;
                 and


                 II. Whether Kinzer’s enhanced sentence for possession of
                 methamphetamine is inappropriate.


[2]   We affirm.


                                      Facts and Procedural History
[3]   On August 10, 2018, Officer Shannon Hughes (“Officer Hughes”) of the Fort

      Wayne Police Department observed a red Pontiac (“the Pontiac”) make a turn

      without using a turn signal. Appellant’s Conf. App. Vol. II at 14. The Pontiac

      later cut off Officer Hughes while making another turn. Id. Officer Hughes




      1
          See Ind. Code § 35-48-4-6.1(a).
      2
          See Ind. Code § 35-48-4-8.3(b)(1).



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019   Page 2 of 12
      initiated a traffic stop and smelled raw marijuana coming from inside the

      Pontiac. Id. During a search of the Pontiac, Officer Hughes found small plastic

      baggies that contained methamphetamine. Id. Officer Hughes also found a

      “meth” pipe in a black backpack that Kinzer had on him. Id.


[4]   On August 16, 2018, Kinzer was charged with Count I, Level 6 felony

      possession of methamphetamine, and Count II, Class C misdemeanor

      possession of paraphernalia. Appellant’s App. Vol. II at 12-13. On September 17,

      2018, Kinzer pleaded guilty to both counts and was placed into the Drug Court

      Diversion Program (“the Drug Court Program”). Tr. Vol. 2 at 4-9. On

      February 18, 2019, the probation department filed a petition to terminate

      Kinzer’s participation in the Drug Court Program, alleging, in part, that Kinzer

      was unsuccessfully discharged from Freedom House, a residential treatment

      facility. Appellant’s App. Vol. II at 16-17. The trial court found that Kinzer had

      violated the terms of the Drug Court Program and revoked him from

      participation in the program. Id. at 18.


[5]   On March 20, 2019, the trial court held a sentencing hearing. Tr. Vol. 2 at 13-

      22. At that hearing, Kinzer challenged three findings in his PSIR. First, he

      challenged a 2011 California felony conviction for false imprisonment. He did

      not argue that he was not charged with false imprisonment but claimed the

      charge was eventually dismissed. Id. at 14. The entry on the PSIR for the false

      imprisonment conviction, however, lists a cause number for the conviction and

      the date that Kinzer was sentenced. Appellant’s Conf. App. Vol. II at 24. Second,

      Kinzer argued that he was actually convicted of only one of the two California

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019   Page 3 of 12
      misdemeanor convictions for driving while under the influence listed in the

      PSIR. Tr. Vol. 2 at 14. The entries in the PSIR for those two convictions,

      however, set out the cause number for the convictions and the date that Kinzer

      was sentenced. Appellant’s Conf. App. Vol. II at 23. Third, Kinzer argued that

      the PSIR was inaccurate in showing that he had missed three drug screens. Tr.

      Vol. 2 at 14. Those failed drug screens led to Kinzer’s unsuccessful discharge

      from Freedom House. Appellant’s Conf. App. Vol. II at 27. Kinzer did not

      dispute the following facts listed in the PSIR: a) his three of his felony

      convictions; b) his twelve prior misdemeanor convictions; and c) his four failed

      drug screens. Kinzer also did not dispute his multiple failed attempts at

      rehabilitation between 2012 and 2018.


[6]   In imposing sentence, the trial court stated,


              The Court does find as an aggravating circumstance your
              criminal record with failed efforts at rehabilitation covering a
              period of time from 2012 to 2018, where you are a multi-state
              and multi-county offender, having convictions in Indiana,
              California, Texas, and Florida. You’ve got either 12 or 14
              misdemeanor convictions, you’ve got three or four felony
              convictions. You’ve been given the benefit of short jail
              sentences, longer jail sentences, probation, work release, multiple
              attempts at counseling, and then, ultimately, the Drug Court
              Program.


      Tr. Vol. 2. at 20. The trial court sentenced Kinzer to an enhanced term of two

      years for the Level 6 felony conviction for possession of methamphetamine and

      sixty days, the advisory sentence, for the Class C misdemeanor conviction for


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019   Page 4 of 12
      possession of paraphernalia, and ordered Kinzer to serve the terms

      concurrently for an aggregate sentence of two years. Id. at 20-21; Appellant’s

      App. Vol. II at 32. Kinzer now appeals.


                                     Discussion and Decision

                    I.       Sentence Based on Inaccurate Information
[7]   Kinzer argues that the trial court abused its discretion by not addressing his

      claim that some of the information in the PSIR was inaccurate. He specifically

      claims that, as to his California criminal record, he was charged but not

      convicted of false imprisonment and that he had only one, not two, convictions

      for driving while under the influence. Kinzer also disputes the finding in the

      PSIR that he missed three drug screens. Kinzer asks us to remand this case and

      direct the trial court to hold a hearing to make “a determination as to the

      factual issues raised by Kinzer prior to the sentencing decision.” Appellant’s Br.

      at 11-12. Without correction on remand, Kinzer argues that his sentence is

      based on inaccurate information.


[8]   A defendant is entitled to be sentenced on accurate information, and a sentence

      based on materially untrue assumptions violates due process. Flinn v. State, 563

      N.E.2d 536, 544 (Ind. 1990) (citing Gardner v. State, 270 Ind. 627, 638, 388

      N.E.2d 513, 520 (1979)). “Due process concerns are satisfied when defendant

      is given the right to refute any inaccurate part of the report and the trial court

      lists the reasons for imposing a particular sentence.” Lang v. State, 461 N.E.2d

      1110, 1115 (Ind. 1984); see also Dillard v. State, 827 N.E.2d 570, 576 (Ind. Ct.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019   Page 5 of 12
       App. 2005), trans. denied. A PSIR may constitute an adequate evidentiary

       foundation to support findings related to criminal history. Id.


               The [pre-sentence] report itself is a theoretically neutral
               document of the probation department, and the assertions in the
               report will be accepted as true unless challenged by the
               defendant. Therefore, the initial burden of production would rest
               with the defendant in disputing the information contained within
               the report. Whether the defendant would be required to produce
               evidence or merely deny the information would depend upon
               whether the information consists of supported or naked allegations.


       Gardner, 388 N.E.2d at 517-18 (emphasis added). The defendant’s burden does

       not include providing documentation to prove a non-existent crime, i.e., a

       defendant is not required to prove a negative. Carmona v. State, 827 N.E.2d 588,

       599 (Ind. Ct. App. 2005).


[9]    The burden shifts to the State once a defendant “vigorously contests his

       criminal history, and that criminal history is highly relevant to his sentence.”

       Id. At that point, “it is incumbent upon the State to produce some affirmative

       evidence, e.g., docket sheets, certified copies of judgment of convictions,

       affidavits from appropriate officials, etc., to support a criminal history alleged in

       a PSI and urged as the basis for sentence enhancement.” Id.; see also Dillard, 827

       N.E.2d at 577.


[10]   Here, the trial court did not abuse its discretion in failing to address Kinzer’s

       argument that the PSIR contained inaccurate information regarding his prior




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019   Page 6 of 12
       convictions.3 Kinzer did not satisfy his burden of proof, and he did not shift the

       burden of proof to the State to provide documentation, other than the PSIR, to

       prove the disputed convictions. See Gardner, 388 N.E.2d at 517-18 (a naked

       assertion that the PSIR is not accurate does not satisfy a defendant’s burden);

       Carmona, 827 N.E.2d at 599. (“Whether the defendant would be required to

       produce evidence or merely deny the information would depend upon whether

       the information consists of supported or naked allegations.”). Because Kinzer’s

       challenge to the contents of the PSIR was a naked challenge in which Kinzer’s

       attorney only made a verbal assertion at the sentencing hearing about the PSIR,

       Kinzer failed to shift the burden of proof to the State.


[11]   In finding that Kinzer did not meet his burden, we are not tasking Kinzer with

       the onerous burden of “proving a negative.” See Carmona, 827 N.E.2d at 599.

       In Carmona, we found that in trying to prove that one of his alleged convictions

       did not exist, Carmona was placed in the impossible position of proving a

       negative because there was no specific, identifiable cause number for the

       challenged conviction. 827 N.E.2d at 597-98. Kinzer’s situation, however, is

       more like the situation in Green v. State, where we stated,


                Here, unlike in Carmona, Green challenged his past conviction
                for domestic violence, a specific case identified by a specific case



       3
        We find it unnecessary to address Kinzer’s claim that the trial court failed to address his argument that the
       PSIR was inaccurate in stating that Kinzer missed three drug screens. There is no evidence that the trial
       court relied on evidence of missed drug tests when it imposed Kinzer’s sentence. See Malone v. State, 660
       N.E.2d 619, 633 (Ind. Ct. App. 1996), disapproved on other grounds by Winegart v. State, 665 N.E.2d 893 (Ind.
       1996), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019                    Page 7 of 12
               number, by making the unsubstantiated assertion that it was in
               fact a conviction for nonviolent disorderly conduct. The State
               did not place Green in the difficult position it placed the Carmona
               defendant in, namely having to prove a crime did not happen for
               it to be removed from his record.


[12]   850 N.E.2d 977, 989 (Ind. Ct. App. 2006) (emphasis added), trans. granted,

       opinion vacated in part but aff’d in relevant part. As in Green, the disputed

       convictions in Kinzer’s PSIR have identifiable cause numbers. Appellant’s Conf.

       App. Vol. II at 23, 24. The PSIR also listed the date of sentencing for both

       convictions. Id. This was enough information to help Kinzer investigate the

       disputed convictions and search for evidence that the PSIR was inaccurate as to

       those convictions.


[13]   Kinzer argues that he met his burden, because the disputed convictions were

       “highly relevant” to his sentence. See Carmona, 827 N.E.2d at 599. We reject

       this argument because Kinzer has not disputed the following information

       recited in the PSIR: his three prior felony convictions, his twelve prior

       misdemeanor convictions; his four failed drug screens; and his numerous

       failures at rehabilitation. Thus, contrary to Kinzer’s argument, the two

       disputed convictions were not “highly relevant” to Kinzer’s sentence but were,

       at most, marginally relevant to his sentence. See White v. State, 756 N.E.2d

       1057, 1063 (Ind. Ct. App. 2001) (“[T]he unchallenged information in the pre-

       sentence report alone is enough to support the trial court’s exercise of

       discretion.”), trans. denied; Malone, 660 N.E.2d at 633 (“[T]he enhanced

       sentence did not rest solely on the challenged conviction; Malone had

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019   Page 8 of 12
       numerous criminal convictions to support the imposition of an enhanced

       sentence.”). Thus, the burden did not shift to the State to produce evidence

       outside of the PSIR to prove the validity of the disputed convictions.

       Accordingly, the trial court did not abuse its discretion in failing to address

       Kinzer’s argument that the PSIR contained incorrect information, and,

       consequently, it did not deny Kinzer’s right to have his sentence based on

       accurate information. Accordingly, we decline Kinzer’s request that we

       remand this matter to the trial court for a hearing to address Kinzer’s claim that

       the PSIR is inaccurate.


                                     II.      Inappropriate Sentence
[14]   Kinzer also argues that his enhanced sentence of two years for his Level 6

       felony conviction for possession of methamphetamine is inappropriate. The

       advisory sentence for a Level 6 felony is one year. See Ind. Code § 35-50-2-7(b).

       Kinzer asks us to reduce this sentence to one year. Kinzer does not ask us to

       reduce his six-month sentence for possession of paraphernalia, the advisory

       sentence for Class C misdemeanors. See Ind. Code § 35-50-3-4.


[15]   Under Indiana Appellate Rule 7(B), we may revise a sentence if, after due

       consideration of the trial court’s decision, we find the sentence inappropriate

       considering the nature of the offense and the character of the offender.

       Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on reh’g, 875 N.E.2d

       218 (2007). The “nature of offense” compares the defendant’s actions with the

       required showing to sustain a conviction under the charged offense, Cardwell v.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019   Page 9 of 12
       State, 895 N.E.2d 1219, 1224 (Ind. 2008), while the “character of the offender”

       permits a broader consideration of the defendant’s character. Anderson v. State,

       989 N.E.2d 823, 827 (Ind. Ct. App. 2013), trans. denied. Whether a sentence is

       inappropriate turns on the culpability of the defendant, the severity of the crime,

       the damage done to others, and other factors that come to light in each case.

       Cardwell, 895 N.E.2d at 1224.


[16]   We consider not only the aggravators and mitigators found by the trial court but

       also any other factors appearing in the record. Johnson v. State, 986 N.E.2d 852,

       856 (Ind. Ct. App. 2013). We defer to the trial court’s decision, and our goal is

       to determine whether the appellant’s sentence is inappropriate, not whether

       some other sentence would be more appropriate. Conley v. State, 972 N.E.2d

       864, 876 (Ind. 2012). “Such deference should prevail unless overcome by

       compelling evidence portraying in a positive light the nature of the offense (such

       as accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). When we

       review a sentence, we seek to leaven the outliers, not to achieve a perceived

       correct result. Cardwell, 895 N.E.2d at 1225.


[17]   As to the nature of the offense, Kinzer’s entire argument consists of the

       following: “There does not appear to be anything about the offense that is

       either mitigating or aggravating as a circumstance and the Court did not make

       any such findings. So, regarding the nature of the offense, the needle hasn’t

       been moved one way or the other from the one (1) year advisory starting point.”

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019   Page 10 of 12
       Appellant’s Br. at 13-14. Kinzer’s argument about the nature of his offense is

       devoid of substance and analysis, and he has failed to provide citation to

       relevant authority or to make cogent argument, as required under Indiana

       Appellate Rule 46(A)(8). See Lacey v. State, 124 N.E.3d 1253, 1257 (Ind. Ct.

       App. 2019). Accordingly, we find he has waived this issue


[18]   As to his character, Kinzer acknowledges his substantial criminal history, but

       he argues that other factors reflect well on his character. He cites the following:

       the fact that he pleaded guilty; his remorse; his successful completion of one

       drug treatment program; his strong support system; his education and work

       history; and his struggles with drug addiction. Tr. Vol. 2 at 14-16.


[19]   The evidence undermining Kinzer’s argument about his character is

       overwhelming. The significance of criminal history includes the number of

       prior convictions. Pelissier v. State, 122 N.E.3d 983, 990 (Ind. Ct. App. 2019),

       trans. denied. Here, Kinzer’s extensive criminal history includes convictions for

       at least three felonies and at least twelve misdemeanors. Appellant’s Conf. App.

       Vol. II at 22-26. At least seven of those convictions are for crimes involving

       violence. Id. at 22-25. Kinzer’s guilty plea also does not necessarily reflect well

       on his character because considering the weight of the evidence against him,

       Kinzer’s guilty plea was more likely the result of pragmatism than a decision to

       accept responsibility for his crimes. See Flickner v. State, 908 N.E.2d 270, 274

       (Ind. Ct. App. 2009). Moreover, Kinzer’s remorse was overshadowed by his

       flagrant violations of the terms of the Drug Court Program, including his four

       failed drug screens and his unsuccessful discharge from his residential treatment

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019   Page 11 of 12
       program at Freedom House. See Kunberger v. State, 46 N.E.3d 966, 974 (Ind. Ct.

       App. 2015) (flagrant violations of no-contact order did not reflect well on

       defendant’s character). The failed drug screens and unsuccessful discharge

       from Freedom House convince us that, under these circumstances, Kinzer’s

       addictions do not reflect well on his character. Finally, the fact that Kinzer’s

       probation had been revoked twice before also reflects poorly on his character.

       Appellant’s Conf. App. Vol. II at 22, 23, 25, 28. See Yoakum v. State, 95 N.E.3d

       169, 176 (Ind. Ct. App. 2018) (defendant’s revocation of probation four times

       did not reflect well on his character), trans. denied.


[20]   Kinzer has failed to show that his sentence is inappropriate considering his

       character, and we decline his request to reduce his sentence for his conviction

       for possession of methamphetamine to one year.


[21]   Affirmed.


       Baker, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-843 | October 17, 2019   Page 12 of 12